IN THE UNITED STATES COURT OF APPEALS
                                                              United States Court of Appeals

                       FOR THE FIFTH CIRCUIT
                                                                       Fifth Circuit

                                                                     FILED
                              ___________________             February 19, 2015
                                                                Lyle W. Cayce
                                 No. 12-60264                        Clerk
                              ___________________

TAYLOR BELL; DORA BELL, individually and as mother of Taylor Bell,
                                              Plaintiffs − Appellants
vs.

ITAWAMBA COUNTY SCHOOL BOARD; TERESA MCNEECE,
Superintendent of Education for Itawamba County, Individually and in her
official capacity; TRAE WIYGUL, principal of Itawamba Agricultural High
School, Individually and in his official capacity,
                                                   Defendants − Appellees

                             ____________________

            Appeals from the United States District Court for the
                Northern District of Mississippi, Aberdeen
                           ____________________

                ON PETITION FOR REHEARING EN BANC
           (Opinion December 12, 2014, 5 Cir., 2014, 774 F.3d 280)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.